NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

I'IAROLD V. DAVIS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7107

Appeal from the United States Court of Veterans
Claims in case no. 10-0396, Judge Mary J. Schoe1en.

ON MOTION

ORDER

Haro1d V. Davis moves for leave to proceed in forma
pauperis Davis has not submitted Federal Circuit Forn'i
6, which is required by this court for such motions More-
over, because Mr. Davis is a prisoner, he is also required
to submit Federal Circuit Form 6A, an authorization
forrn.

HAROLD DAVIS V. SHINSEKI 2

Upon consideration thereof,
IT Is GRDERED THAT:

The motion is denied without prejudice to Davis refil-
ing a motion for leave to proceed in forma pauperis along
with a completed Federal Circuit Form 6 and Form 6A.
Davis’s motion for leave to proceed in forma pauperis with
the proper forms is due within 21 days of the date of filing
of this order.

FoR THE CoURT

JUL 05  /s/ J an Horbaly
Date J an Horbaly
C1erk
cc: Harold V. Davis
James R. Sweet, Esq. _
s24 |_Ep

JUL 05 2012

JANHURBN.¥
€[M